Citation Nr: 0213732	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-24 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
rheumatoid arthritis claimed as bone and joint pain, to 
include as claimed as a chronic disability due to undiagnosed 
illness.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
gastrointestinal disorder, to include as claimed as a chronic 
disability due to undiagnosed illness.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
fatigue, to include as claimed as a chronic disability due to 
undiagnosed illness.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
chronic headache disorder, to include as claimed as a chronic 
disability due to undiagnosed illness.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
disorder producing memory loss, to include as claimed as a 
chronic disability due to undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

This case is before the Board of Veterans Appeals (the Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO).  

Procedural history

The veteran had active service from March 1987 to March 1990 
and from September 1990 to April 1991.  His duty station 
during the second period of service was Rota, Spain.  
Although that period of active military service occurred 
during Operation Desert Storm (also referred to as "the 
Persian Gulf War"), he is not shown to have served in the 
Southwest Asia (or SWA) theater of operations during that 
time.  

In an April 1996 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for the disorders 
at issue here.  The RO also found that new and material 
evidence had not been presented subsequent to a September 
1994 denial of service connection for back and right knee 
disability.  The veteran did not appeal the April 1996 
decision to the Board.  

In June 1999, the veteran requested that his claim be 
reopened citing available VA and private clinical records.  
Subsequently additional evidence was obtained by the RO.  

In October 2001, the RO determined that no new and material 
evidence had been submitted to reopen the claim on the basis 
that there was no medical evidence supporting a link or nexus 
between current disability and service and the claim for 
service connection for disability caused by undiagnosed 
illness was barred because the veteran did not have service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  This appeal ensued.  

Other issue not on appeal

In written arguments of April 2002, the representative argued 
that an inferred claim for service connection for hearing 
loss was included in the service medical records.  It was 
requested that the Board refer the matter to the RO.  The 
representative conceded that the matter is not included on 
appeal and it will be discussed no further by the Board.  


FINDINGS OF FACT

1.  The veteran served during the Persian Gulf War, but he is 
not considered a Persian Gulf veteran for VA compensation 
purposes because he did not serve in the Southwest Asia 
theater of operations.  

2.  In an unappealed April 1996 rating decision, the RO 
denied service connection for rheumatoid arthritis claimed as 
bone and joint pain, a gastrointestinal disorder, fatigue, a 
chronic headache disorder, and a disorder producing memory 
loss, including the claim that each was a chronic disability 
due to undiagnosed illness.  

3.  The evidence associated with the claims file subsequent 
to the RO's April 1996 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  


CONCLUSIONS OF LAW

1.  The RO's April 1996 decision denying service connection 
for rheumatoid arthritis claimed as bone and joint pain, 
service connection for a gastrointestinal disorder, service 
connection for fatigue, service connection for a chronic 
headache disorder, and service connection for a disorder 
producing memory loss, including the claim that each was a 
chronic disability due to undiagnosed illness, is final.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 
(2001).  

2.  Since the RO's April 1996 decision, new and material 
evidence has not been received, and therefore the veteran's 
claim of entitlement to service connection for rheumatoid 
arthritis claimed as bone and joint pain, service connection 
for a gastrointestinal disorder, service connection for 
fatigue, service connection for a chronic headache disorder, 
and service connection for a disorder producing memory loss, 
including the claim that each was a chronic disability due to 
undiagnosed illness, is not reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
rheumatoid arthritis claimed as bone and joint pain, service 
connection for a gastrointestinal disorder, service 
connection for fatigue, service connection for a chronic 
headache disorder, and service connection for a disorder 
producing memory loss, to include each as also claimed as a 
chronic disability due to undiagnosed illness.  

The veteran's primary contention is that, although he was not 
stationed in the Southwest Asia theater of operations, he 
serviced aircraft which had been in that theater and thus he 
had the requisite exposure to warrant application of criteria 
regarding undiagnosed illness related to service in the Gulf 
War.  

As discussed in the Introduction, the veteran's claim of 
entitlement to service connection for these disorders was 
denied in an unappealed April 1996 RO rating decision.  The 
Board must first examine whether the evidence warrants 
reopening the claim.  The preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has recently held that 38 
C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In April 2001, the RO sent the veteran a letter which set 
forth in detail what evidence was required to support a claim 
for disability benefits for undiagnosed illness.  The veteran 
was informed that the evidence did not show he had service in 
the Southwest Asia theater of operations.  The veteran was 
informed that he was to contact the RO in regard to any 
additional evidence he wanted it to consider.  He was 
specifically informed of the evidence lacking in his claim, 
and he was specifically informed of the time limits involved 
and the procedures to follow.  

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim by the October 2001 
supplemental statement of the case.  

In May 2002, the RO informed the veteran that his case was 
being certified to the Board and he was again advised of the 
procedures involved in submitting additional evidence.  

In short, the Board has carefully considered the currently 
applicable provisions of the VCAA in light of the record on 
appeal, and for the reasons expressed above finds that the 
development of the claim has been consistent with those 
provisions of the new law, specifically with reference to 
notice.  Accordingly, the Board will proceed to an evaluation 
of the issue of whether new and material evidence has been 
submitted, as stated above.

Pertinent law and regulations 

Service connection - in general 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  

For certain chronic disorders, including arthritis and 
ulcers, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b)(2001).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a service-
connected disability; and (3) medical evidence of a nexus 
between the service or a service-connected disability and the 
current disability.  Cf. Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Service connection may be established where the 
evidence shows a disability.  See, e.g., Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  In the absence of a diagnosed 
disability, service connection cannot be granted.  Cf. 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  



Service connection - undiagnosed illnesses

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides as 
follows-

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; (3) 
Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs or symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

38 C.F.R. § 3.317 (2001).


Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 
C.F.R. § 20.1103 (2001).  Pursuant to 38 U.S.C.A. § 5108 
(West 1991), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of her claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board observes in passing that there has been a 
regulatory change with respect to new and material evidence, 
which applies prospectively to all claims made on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156(a)].  As the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.  Cf. Karnas v. Derwinski, 1 
Vet. App. 308 (1991) [when a law or regulation changes after 
a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so].  



Factual Background

The "old" evidence and the April 1996 rating decision

In April 1996 the RO considered issues of entitlement to 
service connection for rheumatoid arthritis, service 
connection for a gastrointestinal disorder, service 
connection for fatigue, service connection for muscle and 
joint pain, service connection for memory problems, and 
service connection for headaches, including whether any was 
due to an undiagnosed illness.  

The evidence considered included statements from the veteran, 
service medical records, VA Medical Center outpatient 
treatment reports, and a VA examination report of August 
1995.  


1.  Rheumatoid arthritis, including symptoms of pain of 
multiple bones and joints

In the April 1996 rating decision, the RO noted that service 
connection for a back condition and a right knee condition 
was previously denied by a rating decision in September 1994, 
on the basis that the service medical records showed that a 
back condition and right knee condition occurred as a result 
of an automobile accident prior to enlistment, and the 
conditions were not aggravated by service.  

The RO further considered that the service medical records 
showed that the veteran complained of left shoulder pain in 
October 1988, when it was noted that he had had chronic 
episodes of left shoulder pain since graduating from high 
school.  It was reported that the veteran was a regular 
weight lifter.  The assessment was normal examination with 
questionable impingement syndrome.  The veteran was also seen 
in February 1989 for complaints of left elbow pain, when 
there was a diagnosis of muscle strain.  

The report of medical examination in January 1990 includes a 
medical history notation of complaints of pain and swelling 
of the proximal interphalangeal joints of both hands for 11/2 
to 2 years.  There was no history of injury to the hands and 
no family history of arthritis.  

On medical examination in November 1990, the veteran's spine 
was moderately stiff, but he flexed to within 90% of normal.  
Knee extension was possible to only 170 degrees.  

Following right knee complaints in December 1990, an X-ray of 
the knee was negative.  

Cited VA outpatient treatment records post service reflect 
that the veteran had a normal bone scan in January 1995; that 
in March 1995 he complained of numbness and tingling of the 
4th and 5th fingers of the right hand, neck problems, and 
neck pain; that in May 1995 polyarticular arthritis was 
shown; and that X-rays of the wrists, hands, pelvis and 
elbows were normal.  In August 1995, the veteran complained 
of pain in all joints, with pain in the hands, wrists, 
elbows, back and hips.  

On VA examination in August 1995, the veteran complained of 
pain in the back, knees, hips and shoulders.  He indicated 
that he had developed rheumatoid arthritis after being 
stationed in Rota, Spain, servicing aircraft during the 
Persian Gulf War.  Objective findings were of diffuse 
tenderness to pressure in the back between the shoulder 
blades.  Back flexion was restricted to 50 degrees.  There 
was no extremity atrophy.  Other than specified, there was no 
bone, joint, spine or extremity swelling, redness, tenderness 
or deformity.  Laboratory studies reflected a rheumatoid 
factor of 39.  There was a diagnosis of arthritis-rheumatoid 
versus enteropathic arthritis, right knee injury secondary to 
motor vehicle accident, and moderate facet disease of L4-L5.  

The RO found that a back condition and right knee condition 
existed prior to service and was not aggravated thereby; that 
treatment shown in service for a left shoulder condition and 
left elbow condition was considered to have been acute and 
transitory and resolved without residuals; and there had been 
no evidence to show that arthritis of multiple joints existed 
to a compensable degree within one year following the 
veteran's separation from service.  

The RO also noted that service connection for rheumatoid 
arthritis, including disability producing muscle and joint 
pain, was denied on the basis that, although VA was 
authorized to pay compensation based on active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, the veteran's service medical records were completely 
negative for diagnosis of, or treatment for, rheumatoid 
arthritis, or disability producing muscle and joint pain; 
that arthritis was not manifested compensably within one year 
of service; and the veteran never served in the Southwest 
Asia theater of operations to warrant service connection for 
disability on the basis of an undiagnosed illness.  


2.  Gastrointestinal disorder

In the rating decision of April 1996 the RO considered that 
the service medical records showed that the veteran was seen 
in January 1989 for complaints of abdominal pain with nausea 
and vomiting and there was a diagnosis of gastroenteritis.  
No further treatment or complaints were shown in the service 
medical records, however.  

Outpatient treatment records showed that the veteran was seen 
in January 1995 complaining of a 25 pound weight loss and 
loose stools.  In May 1995, the veteran complained of 
diarrhea.  The diagnosis was suspect inflammatory bowel 
disease.  Flexible sigmoidoscopy was negative.  In June 1995, 
a colon air-contrast barium study was normal.  In August 
1995, a colon biopsy revealed mild chronic inflammation.  

On VA examination in August 1995, the veteran complained of 
not being able to gain weight.  He indicated that before ten 
o'clock in the morning, he had five to six bowel movements.  
Objective findings included no organomegaly, masses, or 
tenderness.  Bowel sounds were normal.  

The RO considered that service connection may be granted for 
a disability which began in military service or was caused by 
some event or experience in service.  Treatment shown in 
service for one complaint of gastroenteritis was considered 
to have been acute and transitory and resolved without 
residuals.  The RO also considered that there had been no 
evidence to show that ulcer disease was manifested to a 
compensable degree within one year following separation from 
service.  

Again, the RO found that the veteran did not perform service 
in the Southwest Asia theater of operations during the 
Persian Gulf War and that he was not entitled to service 
connection for an undiagnosed illness under liberalizing 
regulations pertaining thereto.  


3.  Fatigue

In the April 1996 decision, the RO further noted that the 
service medical records were completely negative for 
diagnosis of, or treatment for, fatigue.  

During the August 1995 VA examination, the veteran indicated 
that he was fatigued from 11:00 in the morning on, during the 
working day.  He described his job as being physically 
demanding and stated that was unable to do it anymore.  He 
described himself as being exhausted three or four hours into 
the working day.  No objective abnormalities were shown, 
including on neurological examination.  

The RO denied the claim on the basis that a disorder 
producing fatigue was not shown in service or currently.  
Further, inasmuch as the veteran did not serve in the 
Southwest Asia theater of operations during the Persian Gulf 
War, he was not entitled to service connection for an 
undiagnosed illness which it could be claimed might be the 
cause of such symptoms.  


4.  A chronic headache disorder

The RO observed in the April 1996 rating decision that the 
service medical records showed that the veteran complained of 
headaches in April 1987 associated with bronchitis.  In June 
1987, the veteran complained of headaches associated with 
sinus congestion and hay fever.  In July 1989, the veteran 
complained of headaches associated with sinusitis.  

The January 1990 medical history report includes the history 
of hay fever with headaches with nasal congestion and dry 
eyes, especially in the spring.  

On physical examination in November 1990, the nose, sinuses, 
mouth, throat, and lungs were all normal.  

On VA examination in August 1995, examination of the nose and 
sinuses was normal.  Examination of the lungs was normal.  No 
pertinent abnormality was manifested.  

The RO observed that, although service connection may be 
granted for a disability which began in military service or 
was caused by some event or experience in service, the 
treatment shown in service for headache associated with 
bronchitis, sinus congestion, hay fever and sinusitis was 
considered to have been acute and transitory and resolved 
without residuals based on the objective medical evidence.  


5.  A disorder producing memory loss

In April 1996, the RO also noted that the service medical 
records were completely negative for diagnosis of or 
treatment for memory loss or a condition producing memory 
loss.  

The RO considered the negative service medical record 
evidence and the August 1995 VA examination report reflecting 
that the veteran was working full time; that there was no 
mention of memory loss on psychiatric examination; and that 
the examination reflected that the veteran had symptoms of 
depression but did not meet the criteria for a psychiatric 
diagnosis.  

The RO also considered that service connection may be 
established for disability resulting from undiagnosed illness 
based on active service in the Southwest Asia theater of 
operations during the Persian Gulf War, but the veteran had 
no such service.  Inasmuch as the objective evidence was 
negative for the claimed disorder either in service or 
thereafter, the RO denied the claim for service connection 
for a disorder producing memory loss.  


The additional evidence since April 1996

The evidence added to the file after April 1996 includes the 
following: In May 1996, the veteran's private physician 
reported that the veteran had multiple chronic problems with 
pain pretty much all the time, including rheumatoid arthritis 
reportedly diagnosed by VA.  It was noted that the veteran's 
mother thought his problems were related to the Gulf War.  
The physician offered no opinion regarding the etiology of 
the complaints.  

The report of an October 1998 examination by a rheumatologist 
reflects that the veteran dated the onset of his health 
complaints to 1991.  There was a diagnosis of chronic pain 
syndrome with components of fibromyalgia.  

The report of a February 1999 whole body scan by VA was 
normal.  

In August 1998, it was reported that the veteran had been 
seen the previous month at the Mayo Clinic where it was felt 
that he had fibromyalgia.  The veteran's complaints had 
included persistent weight loss, but he had managed to gain 
weight recently while taking Megace.  

Records from HelathEast Maplewood Clinic include an April 
1999 report reflecting that the veteran had had difficulty 
maintaining weight, dropping as low as 135 pounds, with 
nonspecific irritable bowel-like symptoms.  His weight had 
increased from 135 to 175 pounds on Megace.  He denied 
difficulty with energy level or ambition.  The assessment was 
that the veteran had two main problems since participation in 
the Gulf War conflict, bone pain and difficulty maintaining 
weight.  The clinician opined that a relationship to that 
event was suspicious by time, but actual etiology has not 
been established (emphasis added).  

In May 2002, the veteran's mother submitted a statement fully 
consistent with those previously submitted by the veteran and 
reviewed by the RO at each stage of the decision making 
process.  The veteran's mother reported that her son was in 
fine health until service; that, when he worked on airplanes 
in Rota, Spain, he was not instructed to take any 
precautionary measures such as wearing protective gloves; and 
that his exposure to the sand and grease was followed by 
eating lunch with the hands that had been exposed to these 
elements.  She indicated that upon his return from service 
she noted significantly decreased energy, irritable bowel 
syndrome and diarrhea, chronic pervasive bone pain, 
headaches, physical weakness and extreme weight loss, which 
continued to the present.  She opined that exposure to 
chemicals from the Gulf War caused all his problems.  


Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  After reviewing the 
record, and for reasons expressed immediately below, the 
Board is of the opinion that the veteran has not submitted 
new and material evidence sufficient to reopen his claim of 
entitlement to service connection for any disorder at issue 
here.  

At the time of the April 1996 rating decision, there was no 
evidence tending to show any relationship between any claimed 
disability and the veteran's active service.  In order to 
constitute new and material evidence warranting a grant of 
service connection additional evidence must be added to the 
record which establishes such a relationship.  

Since the April 1996 RO decision, the evidence received 
includes several medical findings that indicate that 
disability exists.  However any such evidence, which tends to 
establish the first Hickson element, does not change the 
outcome of the decision made when the claim was denied by the 
RO in April 1996.  Therefore, to the extent that any 
additional evidence addresses the existence of a current 
disability, the Board finds it cumulative and redundant of 
evidence already of record.  In the alternative where no 
current disability is shown regarding fatigue and a disorder 
producing memory loss for example, the claim must remain 
denied as not satisfying even the first Hickson element.  

Specifically, the record in April 1996 did not include 
evidence of a chronic orthopedic disability, gastrointestinal 
disorder, fatigue, chronic headache disorder or a disorder 
producing memory loss during service.  Further, it did not 
include medical nexus evidence which related any disability 
shown post service to the veteran's active service.  
Crucially, none of the evidence submitted after the April 
1996 rating decision fills this void.  Instead despite the 
veteran's arguments the objective evidence shows that the 
etiology of disability shown is uncertain at most.  In sum, 
the objective evidence obtained after the April 1996 decision 
is not supportive of reopening a claim for entitlement to 
service connection for any of the claimed disabilities.  

For example although the veteran has been considered to have 
arthritis among other musculoskeletal conditions in the post 
service years, no clinician has attributed any such 
disability to his active military service.  Coupled with the 
fact that arthritis was not manifest during service or shown 
present within the first year after service separation; there 
remains no basis for reopening the claim.  

Similarly, the evidence shows the veteran has had multiple 
gastrointestinal complaints since service, but again there is 
no medical nexus evidence relating any such symptom to 
service which is necessary to reopen the claim.  

The absence of a diagnosis of disease producing fatigue 
continues and reopening a claim for service connection for 
fatigue is not warranted in the absence of a current chronic 
disability.  As the Court has intoned service connection 
cannot be granted in the absence of a diagnosed disability.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Also, although the veteran was evaluated for headaches in 
service, the medical evidence shows that the headaches were 
not chronic within the meaning of 38 C.F.R. § 3.303 (b) 
(2001).  There has been no medical evidence reflecting that 
the veteran currently has headaches which are the same type 
of headaches that he experienced in service.  More 
importantly, there remains no clinical evidence that the 
veteran currently has a chronic headache disorder which may 
be related to service.  In effect in April 1996 the RO found 
that chronic headaches were not manifest during service and 
there was no showing of continuity after discharge which was 
required to support the claim.  38 C.F.R. 3.303(b)(2001).  No 
objective evidence has been presented to change that 
conclusion and thus reopen the claim.  

Similarly, there remains no objective evidence that the 
veteran currently has a disorder producing memory loss which 
may be related to service.  In the absence of a diagnosed 
disability, service connection cannot be granted.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  Consequently, the 
claim for service connection for a disorder producing memory 
loss may not be reopened.  

Also analysis of the matter requires consideration of the 
fact that the Court has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  The fact that 
the veteran may currently have one or more of the claimed 
disabilities is not controlling with regard to entitlement to 
compensation benefits in the absence of the required medical 
nexus evidence.  

The veteran's statements and the most recent supporting 
statement from his mother include the arguments that there is 
a relationship between all of the veteran's current problems 
for which grants of service connection are claimed and his 
exposure to contaminants traceable to the Southwest Asia 
theater of operations.  In essence, all of these statements 
are repetitious of statements made by the veteran which were 
of record in April 1996.  The statements thus cannot be 
considered to be new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  

Moreover, it is well-established that laypersons without 
medical training, such as the veteran and his mother, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and their opinions are 
entitled to no weight.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

Also the veteran's accounts of what physicians purportedly 
said regarding any matter associated with the claim, filtered 
as it is through a layperson's sensibilities, is not 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans, supra.  

In this case, the veteran was given adequate notice of the 
type of evidence needed to reopen his claim.  The evidence 
submitted since the last final denial does not address the 
matter of incurrence of disease or injury in service that can 
be related to his current symptoms, or any nexus between any 
current disability for which service connection is claimed 
and any active service he performed.  As a result none of the 
claims may be reopened.  





Undiagnosed illness

Specifically, regarding the primary focus of the veteran's 
claim that he has disability based on undiagnosed illness, 
the term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  It 
does not include the country of Spain where the veteran was 
assigned during the War.  

Decision

Because none of the evidence submitted since the April 1996 
rating decision addresses the elements of the claim found 
lacking by that decision, the additional evidence is not new 
and material, and is not so significant that it must be 
considered in order to fairly decide the matter.  See Hodge, 
supra.  Accordingly, the Board finds that the veteran's claim 
of entitlement to service connection for the disabilities at 
issue here may not be reopened.  The benefits sought on 
appeal remain denied.  



ORDER

The claim of entitlement to service connection for rheumatoid 
arthritis claimed as bone and joint pain, to include as 
claimed as a chronic disability due to undiagnosed illness, 
is not reopened and the appeal is denied.  

The claim of entitlement to service connection for a 
gastrointestinal disorder, to include as claimed as a chronic 
disability due to undiagnosed illness, is not reopened and 
the appeal is denied.  

The claim of entitlement to service connection for fatigue, 
to include as claimed as a chronic disability due to 
undiagnosed illness, is not reopened and the appeal is 
denied.  

The claim of entitlement to service connection for a chronic 
headache disorder, to include as claimed as a chronic 
disability due to undiagnosed illness, is not reopened and 
the appeal is denied.  

The claim of entitlement to service connection for a disorder 
producing memory loss, to include as claimed as a chronic 
disability due to undiagnosed illness, is not reopened and 
the appeal is denied.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

